Citation Nr: 1704564	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-46 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service connected residuals of a compression fracture, C-7.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to service connected residuals of a compression fracture C-7.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to service connected residuals of a compression fracture C-7.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel
INTRODUCTION

The Veteran had active duty service from March 1981 to March 1983.

These matters come before the Board of Veterans' Appeal (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In April 2014, the Board remanded the instant claims for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

A review of the record reveals that additional evidence has been associated with record since the September 2014 supplemental statement of the case (SSOC) that has not yet been reviewed by the agency of original jurisdiction (AOJ).  This newly associated evidence includes VA treatment records dated through July 2016 and VA examination reports dated in July 2016.  The Veteran explicitly declined to waive initial AOJ consideration of this evidence in a February 2017 submission.  The appellate scheme set forth in 38 U.S.C.A. § 7104 (a) contemplates that pertinent evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with a claim at that level. See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. §19.31 (b)(1) (2016).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37 (a) (2016).  There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement.  38 C.F.R. § 20.1304 (c) (2016).  Therefore, the Board has no choice but to remand these claims so that the AOJ can consider the newly associated evidence in the first instance.

Due to the length of time which will elapse on remand, updated VA treatment records dated from July 2016 to the present that are not already associated with the record should be obtained for consideration in the Veteran's appeals. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records dated from July 2016 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the AOJ should readjudicate the claims based on the entirety of the evidence, to include consideration of all evidence added to the record since the issuance of the September 2014 supplemental statement of the case.  If the benefits sought on appeal are denied, the AOJ must furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

